Opinion by
Mollison, J.
When the case was called for trial the appraiser’s answer to the protest, which described the merchandise as “kelp” in the form of flour, was received in evidence, without objection. It was noted that this description accords with both the invoice description of the merchandise, and the manner in which it was described by the collector in his letter transmitting the protest and accompanying papers to this court. On the record presented and following Centennial Flouring Mills v. United States (29 C. C. P. A. 264, C. A. D. 200), the claim for free entry under paragraph 1705 was sustained.